DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, 10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi et al. (JP 2014-068005; see English machine translation provided).
Regarding claim 1, Atsushi discloses a solar cell module (see Figure 1) comprising: 

a rear surface protective substrate (2; [0030] and [0031]);
a photoelectric converter (3) including at least one solar cell connected via a tab lead (31) and arranged between the front surface protective substrate and the rear surface protective substrate (see Figure 1); and 
at least one reinforcing layer (11 and 12; [0042]), at least one seal layer (7 and 8), and a gel polymer layer (4-6; [0035]) which are arranged between the photoelectric converter and the front surface protective substrate (see Figure 1).
	Regarding claim 2, Atsushi discloses the at least one reinforcing layer comprises two reinforcing layers, and the gel polymer layer is interposed between the two reinforcing layers (as set forth above, see Figure 1).
Regarding claim 5, Atsushi discloses the front surface protective substrate has a thickness set in a range of 0.1 mm to 15 mm (it is disclosed it is preferred to be 3 mm or more and less than 8 mm in thickness; [0018]), a tensile modulus of elasticity set in a range of 1.0 GPa to 10.0 GPa (more than 1 GPa and less than 10 GPa; [0015]), and a total luminous transmittance set to 80% or greater (light transmittance of 80% or more; [0012]).
Regarding claim 9, Atsushi discloses the rear surface protective substrate has a thickness set in a range of 0.01 mm to 10 mm (it is disclosed the thickness is 3 mm or more and less than 8 mm; [0032]), a tensile modulus of elasticity set in a range of 1.0 GPa to 100.0 GPa (less than 5 GPa and more than 1 GPa; [0033]), and a coefficient of thermal expansion set in a range of 0 x 10-6 K-1 to 30 x 10-6 K-1 (it is disclosed the rear surface protective substrate can be -6 /oC as evidenced by Engineeringtoolbox.com).
Regarding claim 10, Atsushi discloses the rear surface protective substrate includes fiber-reinforced resin ([0030]).
Regarding claim 14, Atsushi discloses a gel polymer included in the gel polymer layer includes at least one gel selected from the group consisting of silicone gel, urethane gel, acrylic gel, and styrene gel (urethane adhesive; [0035]).
Regarding claim 15, Atsushi discloses a reinforcing layer (13 and 14) having an insulating property ([0042]) on the rear surface protective substrate toward the photoelectric converter (see Figure 1).
Regarding claim 16, Atsushi discloses a residential structure material (building material) comprising the solar cell module according to claim 1 ([0006], [0008], and [0010]).
Regarding claim 17, Atsushi discloses an outdoor facility (sound insulation wall of a road) comprising the solar cell module according to claim 1 ([0006]).
Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanashi et al. (US 2012/0006401).
Regarding claim 1, Takanashi discloses a solar cell module (100; see Figure 9) comprising: 
a front surface protective substrate (12) including transparent resin ([0044]); 
a rear surface protective substrate (104);
a photoelectric converter (101) including at least one solar cell connected via a tab lead (it is well known in the art by one of ordinary skill that the solar cells are electrically connected 
at least one reinforcing layer (103), at least one seal layer (102), and a gel polymer layer (14; [0055]) which are arranged between the photoelectric converter and the front surface protective substrate (it is disclosed protective sheet 10 is applied to front sheet 103 of the module; [0038]; see Figure 9).
Regarding claim 11, Takanashi discloses at least one of front and rear sides of the at least one reinforcing layer is provided with a film (13; see Figure 1) having a water vapor transmission rate of 1 g/m2.day or smaller (it is disclosed deposited layer 13 can be silicon oxide having water vapor barrier property ([0048]-[0050]), where it is evidenced by Bang et al. (“Permeation barrier properties of silicon oxide films deposited on PET substrate using roll-to-roll reactive magnetron sputtering system”) that silicon oxide has a WVTR of 7.7 X 10-3 g/m2/day as a single barrier layer having 300 nm in thickness (abstract)).
Regarding claim 12, Takanashi discloses at least one of front and rear sides of the at least one reinforcing layer is provided with a film having an oxygen transmission rate of 8.0 ml /m2 day or smaller (it is disclosed deposited layer 13 can be silicon oxide, where it is evidenced by Nakamura et al. (JP 2002-361775; see English machine translation) to have an oxygen permeability of less than 0.1 cc/m2 day with a thickness between 2 nm to 40 nm ([0008])).
Regarding claim 13, Takanashi discloses the film includes a material containing Si and O (as set forth above).
claim 14, Takanashi discloses a gel polymer included in the gel polymer layer includes at least one gel selected from the group consisting of silicone gel, urethane gel, acrylic gel, and styrene gel (urethane adhesive; [0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP 2014-068005; see English machine translation provided), as applied to claim 2 above, and further in view of Sheats et al. (US 8,158,450).
Regarding claim 3, Atsushi does not expressly disclose the gel polymer layer is entirely sealed between the two reinforcing layers.
Sheats discloses a solar cell module (200) comprising: 
a front surface protective substrate (scratch resistant layer 202) including transparent resin (silicone hardcoat; C16/L1-5); 
a rear surface protective substrate (220);
a photoelectric converter (212) including at least one solar cell connected via a tab lead (232) and arranged between the front surface protective substrate and the rear surface protective substrate (see Figure 3); and 
at least one reinforcing layer (206), at least one seal layer (210), and a gel polymer layer (204; silicone sealant, polyurethane sealant, or acrylic sealant; C16/L13-22) which are arranged between the photoelectric converter and the front surface protective substrate (see Figure 3), 

Sheats and Atsushi are analogous arts because both are directed to solar cell modules for building materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated a perimeter sealant in the solar cell module of Atsushi, as taught by Sheats, such that the gel polymer would be entirely sealed between the two reinforcing layers of Atsushi, in order to further weatherproof the laminated assembly (C16/L11-20).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi et al. (US 2012/0006401), as applied to claim 1 above.
Regarding claim 4, Takanashi discloses a tensile modulus of elasticity A of a material included in the gel polymer layer (it is disclosed the gel polymer layer can be an epoxy adhesive, such that it is evidenced by matweb.com the Young’s Modulus of epoxy is in the range of 0.0207-215 GPa), a tensile modulus of elasticity B of a material included in the at least one seal layer (it is disclosed the at least one seal layer is formed of EVA ([0108]), and it is evidenced by Omnexus that EVA has a Young’s Modulus of about 0.01-0.2 GPa), and a tensile modulus of elasticity C of a material included in the at least one reinforcing layer (it is disclosed the reinforcing layer comprises a metal oxide such as silicon oxide ([0007]), and it is evidenced by AZO materials that SiO2 has a Young’s Modulus of about 70 GPa), and a coefficient of thermal expansion is greater for the material included in the front surface protective substrate than for each of a material included in the rear surface protective substrate and the material included in -6/K as evidenced by AZO materials and the coefficient of thermal expansion for the front surface protective substrate that can be PET is about 7 x 10 -5/oC as evidenced by polymerdatabase.com), but the reference does not expressly disclose the materials fulfil a relation of A<B<C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a material for the gel polymer layer to have a lesser tensile modulus of elasticity than the material in the at least one seal layer, as the at least one seal layer is used to encapsulate the photoelectric converter and must provide a certain amount of structural support and shock absorbance property ([0025]) while the gel polymer layer does not, and can have a lesser tensile modulus of elasticity than the at least one seal layer. One of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claims 6-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP 2014-068005; see English machine translation provided), as applied to claim 1 above.
Regarding claim 6, Atsushi discloses the at least one reinforcing layer has a thickness set in a range of 50 µm to 500 µm (it is disclosed the reinforcing layer has a thickness of 50 microns or more and 500 microns or less; [0043]) and that the material has to have a high light transmitting property ([0042]), where the material can be selected from glass and plastics such as polyimide, PET and PEN ([0042]), but the reference does not expressly disclose the at least -6 K-1 to 30 x 10-6 K-1, and a total luminous transmittance set to 80% or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range for the thickness disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding limitations directed to specific properties of the at least one reinforcing layer recited in said claim, such as the coefficient of thermal expansion is set in a range of 0 x 10-6 K-1 to 30 x 10-6 K-1, and a total luminous transmittance set to 80% or greater, it is noted that once the at least one reinforcing layer is disclosed to comprise a material selected from the group consisting of polyimide, PET, and PEN having a thickness between 50 and 200 microns, as set forth above, and therefore is substantially the same as the at least one reinforcing layer of claim 6 in instant paragraph [0040], it will, inherently, display the recited properties.  See MPEP 2112.01 I.
Regarding claim 7, Atsushi discloses the gel polymer layer has a thickness set in a range of 5% to 99% of a thickness of the front surface protective substrate (it is disclosed the thickness of the layer can be 300 microns or more and 2000 microns or less ([0036]), which is 3.75% to 67% of the thickness of the front surface protective substrate as set forth above), a tensile modulus of elasticity set in a range of 0.1 kPa or greater to less than 0.5 MPa (it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range for the thickness of the gel polymer layer disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 8, Atsushi discloses the at least one seal layer has a thickness set in a range of 0.1 mm to 10 mm (it is disclosed the thickness of the layer can be 300 microns or more and 2000 microns or less ([0036]), which is 0.3 to 2 mm), and a tensile modulus of elasticity set in a range of 0.005 GPa to 0.05 GPa (it is disclosed the at least one seal layer can be EVA ([0035]), and it is evidenced by Omnexus that EVA has a Young’s Modulus of about 0.01-0.2 GPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range for the tensile modulus of elasticity disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
claim 18, it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used in the preamble without resulting in a structural difference does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02 II.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the solar cell module according to claim 1 in a transport as claimed, such as a vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721